Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 19, 21, and 27-43 are pending. Claims 42-43 are new claims. Newly submitted claims 42-43 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The aforementioned recite additional method steps which are prior to the administration step described in the originally presented claim 1. These additional steps are not commensurate in scope (actually broader) with the originally presented and searched subject matter.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 42-43 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 30 and 42-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 19, 21, 27-29, and 31-41 is contained herein.
 

Information Disclosure Statement
The examiner has considered the information disclosure statement filed most recently of record. 

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 3/28/2022 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 7/27/2022.

Status of Rejections
35 USC § 102

The rejection of claims 19, 21, 27-29, and 31-41 is maintained.

Applicant’s arguments, see Remarks, filed 7/27/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 3/28/2022, have been fully considered but are not found persuasive.
Applicants argue that since the Park disclosure is silent regarding anything related to MYC and its increased activity, the claims are not anticipated. Further providing an exhibit by Castell teaching the unexpected beneficial effects of MYCN amplified cell lines with non-amplified cell lines with a compound. Again, both of these arguments are found unpersuasive by the examiner.
To reiterate the rejection of record Park et al. teach the elected species at page 5487, Figure 1, compound BXI-61, and its method for treating lung cancer (a particular cancer said to be embraced by the scope of the claims, see claim 21) in a mouse model (a patient) at page 5490, left column, 1st paragraph. Again, the prior art document teaches the claimed method using the elected species for treating lung cancer. The claims and specification explicitly disclose that cancers embraced by the claim scope (e.g. cancers characterized by increased MYC activity) include lung cancer (see claim 29 and page 40 of the disclosure). 
Thus, to the contrary, the limitations and claimed method steps are indeed taught by Park. The notion that Park does not mention that the cell lines “were characterized by increased MYC activity” has no bearing since the claims and disclosure state that lung cancer is an intended cancer to be treated by the claimed compounds.  The claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In this case, the “unknown property” is the cell lines “were characterized by increased MYC activity”.  The reference however explicitly teaches the claimed method steps. More importantly the disclosure and claims themselves recite that lung cancer is one of the cancers that may be treated with the claimed compounds. 
To Applicant’s other arguments regarding the exhibit teaching the unexpected beneficial effects of MYCN amplified cell lines with non-amplified cell lines with a compound does not resolve the issue. The claims are drawn to a method of treating a cancer characterized by increased MYC activity only wherein the disclosure and claims themselves recite that lung cancer is one of the cancers that may be treated with the claimed compounds. A comparison between effects of MYCN amplified cell lines with non-amplified cell lines with a compound fails to discredit the reference of record which teaches the claimed method steps. Thus, the rejection is appropriately maintained. 



Status of Rejections
35 USC § 112

The rejection of claims 19, 21, 27-29, and 31-41 is maintained.

Applicant’s arguments, see Remarks, filed 7/27/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 3/28/2022, have been fully considered but are not found persuasive.
Applicants argue that the specification provides an enabling disclosure for the full scope of the claims due to the limited breadth and subset of cancers recited and working examples. The examiner respectfully disagrees with the latter.
To reiterate the rejection of record, while being enabled to treat neuroblastoma and lung cancer, the specification does not reasonably provide enablement for the treatment of the full scope of cancers claimed.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In addressing the argument that the claim scope is limited to only a small subset of cancers; this is entirely not correct. Specification and claims provide some exemplary cancers to be treated such as 

    PNG
    media_image1.png
    605
    435
    media_image1.png
    Greyscale
. 
Although Applicants are correct in that all cancers do not have increased MYC activity; the number of cancers covered by the claim scope are not simply limited to what is described above based on what is described in the specification (which recites only a few select embodiments and was stated to be non-limiting). Scope of claims embrace the treatment of cancers characterized by increased MYC activity which include those known in the art and those yet discovered. The limited information provided in the disclosure could not possibly enable one skilled in the art to use the compounds of formula I in the manner currently recited at the time the invention was conceived. These claims are known as "reach-through" claims, i.e. claims directed to a chemical compound (or the use of that compound) defined only in functional terms with regard to the technical effect it exerts on one of the above molecules.
In reference to working examples, claimed compounds are, so far as the examiner is aware have not been successfully used as anticancer agents generally. The specification appears to have adequate support for the treatment of neuroblastoma using an in vivo mouse model as described at page 66. No other information is provided regarding how to extrapolate this limited information for treating cancer generally.
However, the art does show the efficacy of the claimed species to treat lung cancer in addition to what is supported in the instant disclosure. Park et al. (Cancer Research, 2013, 73(17); 5485-96-mentioned in IDS). Direction as to how to measure “increased MYC activity” and how the claimed compounds are expected to treat these cancers embraced by the claim scope is insufficient. There is no evidence shown in the disclosure or art that the provided assay/model correlates to the treatment of the full scope of claimed cancers (those known and even unknown as mentioned previously).
In this regard, the issue of "correlation" is also dependent on the state of the prior art as mentioned previously. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441. A (Fed. Cir. 1995) (reversing a USPTO decision based on finding that in vitro data did not support in vivo applications). See MPEP 2164.02. Again, the art appears to be silent regarding the model described in the specification for enabling the treatment of the full scope of cancers claimed. Recall that the prior art by Park et al. (Cancer Research, 2013, 73(17); 5485-96-mentioned in IDS) supported the treatment of lung cancer using the claimed compounds.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here. Thus, the rejection is maintained.



Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624